Fobd, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of candlesticks and candelabra similar in all material respects to those the subject of L. Tobert Co., Inc., and American Shipping Co. v. United States (40 Cust. Ct. 586, Abstract 62036), except that the merchandise involved herein is not plated with silver on nickel, silver, or copper but is wholly or in chief value of metal but not of nor plated with platinum, gold, or silver, or colored with gold lacquer, the claim of the plaintiffs was sustained.